Opinion issued June 5, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00321-CR
                           ———————————
                 RONALD WAYNE SCHOFIELD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 239th District Court
                          Brazoria County, Texas
                 Trial Court Case Nos. 34910 (Counts I & II)


                         MEMORANDUM OPINION

      Appellant, Ronald Wayne Schofield, attempts to appeal from an order of the

trial court denying his motion for judgment nunc pro tunc. The denial of a motion

for judgment nunc pro tunc is not an appealable order. See Lozano v. State, No.

01-13-00180-CR, 2013 WL 2106570, at *1 (Tex. App.—Houston [1st Dist.] May
14, 2013, no pet.) (mem. op., not designated for publication); Zelaya v. State, Nos.

01-11-00977-CR, 01-11-00978-CR, 01-11-00979-CR, 2013 WL 127439, at *1

(Tex. App.—Houston [1st Dist.] Jan. 10, 2013, no pet.) (mem. op., not designated

for publication); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002,

pet. dism’d); see also Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App.

2010) (“If the trial court denies the motion for judgment nunc pro tunc or fails to

respond, relief may be sought by filing an application for writ of mandamus in a

court of appeals.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2